Per Curiam,
We find nothing in this record that would justify us in sustaining any of the assignments of error. The questions involved were rightly decided, and neither of them requires discussion. The witness, Charles C. Haines, called by the plaintiffs, is on the record as one of the defendants, but was not served. His interest, so far as he could have had any, was adverse to the plaintiffs. They elected to make him their witness; and, in the circumstances, there appears to be no valid objection to his competency. We think he was rightly admitted. Defendant’s requests for charge, recited in the second and third specifications, were rightly refused. The case depended on the question of fact whether the note specified in plaintiffs’ receipt of June 8, 1892, was given and accepted as absolute payment of the bill of goods therein mentioned. That question was fairly submitted to the jury, upon sufficient evidence, and found in favor of the plaintiffs. The judgment entered on their verdict, should not be disturbed.
Judgment affirmed.